Opinion by
Mb.. Justice McCollum,
The contract in question is in the words and figures following, to wit: “Philadelphia, January 3rd, 1895. We agree to furnish you your supply of 75 gasoline -te-feMe. pes-week, for the year 1895 at 7 cents per gallon. Delivered at No. 428 N. 64th Street. Empties to be returned at 95 cents each. Sunlight Oil & Gasoline Co., H. Livezey, Mgr. & Treas. Accepted W. E. Tapper.” In the negotiations which resulted in the contract included herein the defendant was represented by its agent employed to sell its gasoline. The paper presented to the plaintiff by the agent of the defendant was not a completed contract, although it was signed by the latter. It was an offer to furnish to the former Ms supply of seventy-five gasoline for a time and on terms specified therein. There were two blank spaces in it, through which spaces and five words in close *625proximity to them, a line was drawn by the agent. This was followed by an acceptance from the plaintiff of the offer as it then stood. If the action of the agent in drawing the line aforesaid was within the scope of his authority the plaintiff’s acceptance of the offer constituted his contract with the defendant, and if the agent exceeded his authority in this particular and his act was ratified by his principal the result would be the same. As the defendant made no objection to compliance with the terms of the contract before there was an advance in the price of gasoline it may be fairly inferred that the real ground of its refusal to comply with its contract was the appreciation in the market value of the article it had previously agreed to furnish the plaintiff for the period of one year. It may be noted here that the contract was in duplicate, each party to it having a copy of it, and knowledge of its terms. The uncontradicted testimony showing that the copies delivered to the parties by the agent of the defendant were precisely alike, and there being no averment or claim of any alteration by him in either of them the inference is that the erasure of the line drawn by him as hereinbefore stated, and the insertion of the words written over or above it, was the work of his principal. Another noticeable fact in connection with the case is that the defendant has offered no evidence showing that its agent exceeded his authority, or produced on the trial the altered copy of its contract exhibited to the plaintiff in justification of its refusal to furnish the gasoline as it had agreed to do. To the facts already referred to herein we may add the further fact that the defendant did not notify the plaintiff of its intention to limit its sale of gasoline under its contract with him to twelve barrels a week, until June 5, 1895, when gasoline had advanced to twelve cents per gallon.
The only conclusion deducible from the uncontradicted evidence in the case is that the contract contained herein correctly expresses the agreement and understanding of the parties to it. By it the defendant was bound to furnish the plaintiff with the gasoline he might require in his business during the year 1895, and to pay to him ninety-five cents for each empty barrel returned. On the other hand, the plaintiff was bound to return to the defendant each empty barrel at the price aforesaid, and to pay for the gasoline furnished him at the rate specified in *626tbe contract. The respective obligations of the parties were not impaired or in any wise affected by the rise or fall in the market 'of the price of the article to which their contract related, and probably if there had been no change in the market value of the article each party would have been satisfied with the contract by which they were respectively bound.
We have carefully examined and considered all the specifications of error in the case, and are of the opinion that there is nothing in either of them which would justify a reversal of the judgment.
Judgment affirmed.